Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The office action is being examined in response to the application filed by the applicant on June 2nd, 2020.
Claims 1-20 are pending and have been examined.
This Action is made NON-FINAL.
The examiner would like to note that this application is now being examined by examiner John Hobbs III.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 4 is objected to because of the following informalities:  “… less than predetermined maximum allowable speed…” in the 6th line of the claim.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  “… for the for the first estimate of the next acceleration…” in the 8th line of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “an associated predetermined time period” in the 5th-6th, 7th-8th, 10th, and 11th-12th lines of the claim and have “an associated predetermined time period” already disclosed in the 2nd-3rd lines of the claim.  It is unclear if “an associated predetermined time period” is a new associated predetermined time period or the same associated predetermined time period. A suggestion to overcome this rejection is to amend the claim to “the associated predetermined time period”.  For the purposes of examination, the examiner is interpreting the claim limitation to be the associated predetermined time period.
Claim 18 recites the limitation “a predetermined base engine start threshold” in the 14th line of the claim and has “a predetermined base engine start threshold” already disclosed in the claim.  It is unclear if “a predetermined base engine start threshold” is a new predetermined base engine start threshold or the same predetermined base engine start threshold.  A suggestion to overcome this rejection is to amend the claim to “the predetermined base engine start threshold”.  For the purposes of examination, the examiner is interpreting the claim limitation to be the predetermined base engine start threshold.
Claim 19 recites the limitation “a predetermined base engine start threshold” in the 12th line of the claim and has “a predetermined base engine start threshold” already disclosed in the claim.  It is unclear if “a predetermined base engine start threshold” is a new predetermined base engine start threshold or the same predetermined base engine start threshold.  A suggestion to overcome this rejection is to amend the claim to “the predetermined base engine start threshold”.  For the purposes of examination, the examiner is interpreting the claim limitation to be the predetermined base engine start threshold.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueno (US Patent No. 9421967).
Regarding Claim 19:
Ueno teaches:
A method for controlling an internal combustion engine start threshold in a parallel hybrid-electric vehicle, comprising steps of: (Column 6 lines 23-27, discloses a process of controlling and engine start line)
determining whether or not conditions of a plurality of predetermined conditions exist; 43(Column 2 lines 19-26, disclose determining if conditions are met to start the engine in a hybrid vehicle)
responsive to a determination that one or more conditions of the plurality of predetermined conditions do not exist, controlling operation of the vehicle so as to ensure that the engine start threshold is at a predetermined base engine start threshold; (Column 17 line 65 – Column 18 line 3, discloses returning the engine start line to the base start line after a predetermined amount of time)
responsive to a determination that the conditions of the plurality of predetermined conditions exist, estimating a next acceleration required by the vehicle; (Column 5 lines 21-28, disclose a controller selecting a driving mode based on the power required by the vehicle based on the accelerator position; Column 7 lines 23-27, disclose calculating the rate of change of the accelerator)
using the estimated next acceleration required by the vehicle, estimating a final power requirement for the next acceleration; and (Column 5 lines 21-28, disclose a controller selecting a driving mode based on the power required by the vehicle based on the accelerator position)
determining if the estimated final power requirement is between a first amount of electric motor power available at a predetermined base engine start threshold and a second amount of electric motor power available at a predetermined elevated engine start threshold above the predetermined base engine start threshold; (Column 22 lines 4-8, discloses an engine-start-condition-controlling means to set an expanded engine start threshold based on the state of charge and speed; see also Fig. 13, where the state of charge of the battery is compared to an upper and lower state of charge threshold) 
if the estimated final power requirement is between the first and second amounts of electric motor power, controlling operation of the vehicle so as to ensure that the engine start threshold is at the predetermined elevated engine start threshold; and (Column 10 lines 18-27, discloses that the engine start line is increased when the state of charge is between a lower and upper threshold for batter power level)
if the estimated final power requirement is not between the first and second amounts of electric motor power, controlling operation of the vehicle so as to ensure that the engine start threshold is at the predetermined base engine start threshold. (Column 7 lines 40-43, discloses that the baseline engine-start condition is a condition where the expansion condition is not met; Column 8 lines 3-9, discloses controlling the engine start line according to various factors)

Regarding Claim 20:
Ueno teaches the limitations of claim 19.  Ueno further teaches:
wherein the step of controlling operation of the vehicle so as to ensure that the engine start threshold is at the predetermined base engine start threshold comprises steps of: (Column 5 lines 19-32, discloses a controller issuing instructions to the different systems)
if the engine start threshold resides at the predetermined elevated engine start threshold, controlling operation of the vehicle so as to lower the engine start threshold to the predetermined base engine start threshold; and (Column 17 line 65 – Column 18 line 3, discloses returning the engine start line to the base start line after a predetermined amount of time)
if the engine start threshold resides at the predetermined base engine start threshold, controlling operation of the vehicle so as to maintain the engine start threshold at the predetermined base engine start threshold. (Column 20 lines 15-19, discloses controlling the engine start line to stay at the base engine start line)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno (US Patent No. 9421967) in view of Komuro (US Pub. No. 20190359050).
Regarding Claim 1:
Ueno does teach:
A system for controlling an internal combustion engine start threshold in a parallel hybrid-electric vehicle, the system comprising: (Column 2 lines 10-14, disclose a system for changing the threshold for when a hybrid vehicle engine starts)
a predetermined conditions tracking module including computer-readable instructions that when executed by the one or more processors cause the one or more processors to determine whether or not conditions of a plurality of predetermined conditions exist; (Column 2 lines 19-26, disclose determining if conditions are met to start the engine in a hybrid vehicle) 
a required power estimation module including computer-readable instructions that when executed by the one or more processors cause the one or more processors to: (Column 5 lines 23-26, discloses the controller selecting a driving mode based on the power required; Column 6 lines 37-45, discloses a generation output demand calculation unit)
responsive to a determination that the conditions of the plurality of predetermined conditions exist, estimate a next acceleration required by the vehicle; and (Column 5 lines 21-28, disclose a controller selecting a driving mode based on the power required by the vehicle based on the accelerator position; Column 7 lines 23-27, disclose calculating the rate of change of the accelerator)
using the estimated next acceleration required by the vehicle, estimate a final power requirement for the next acceleration; and (Column 5 lines 21-28, disclose a controller selecting a driving mode based on the power required by the vehicle based on the accelerator position)
a propulsion system control module including computer-readable instructions that when executed by the one or more processors cause the one or more processors to: (Column 5 lines 14-20, discloses a control system capable of controlling the motor and the engine to drive the vehicle; see also Fig. 2)
determine if the estimated final power requirement is between a first amount of electric motor power available at a predetermined base engine start threshold and a second amount of electric motor power available at a predetermined elevated engine start threshold above the predetermined base engine start threshold; and (Column 22 lines 4-8, discloses an engine-start-condition-controlling means to set an expanded engine start threshold based on the state of charge and speed; see also Fig. 13, where the state of charge of the battery is compared to an upper and lower state of charge threshold)
if the estimated final power requirement is between the first and second amounts of electric motor power, control operation of the vehicle so as to ensure that the engine start threshold is at the predetermined elevated engine start threshold. (Column 10 lines 18-27, discloses that the engine start line is increased when the state of charge is between a lower and upper threshold for batter power level)
Ueno does teach an integrated controller (Fig. 2).  Ueno does not explicitly teach a processor or memory, however, Komuro does teach:
one or more processors; and ([0025] discloses an electronic control system for a hybrid vehicle; [0032], discloses processors and computers)
a memory communicably coupled to the one or more processors and storing: ([0033], discloses memory and storage capability)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the integrated controller of Ueno to explicitly teach a processor and memory as in Komuro because it is well known in the art to have instructions stored on a memory and execute by a processor to control a device and this would provide a means for implementing the system of Ueno. 

Regarding Claim 2:
The combination of Ueno and Komuro teach the limitations of claim 1.  Ueno further teaches:
wherein the propulsion system control module includes computer- readable instructions that when executed by the one or more processors cause the one or more processors to, responsive to a determination that at least one of the predetermined conditions does not exist: 39(Column 5 lines 19-32, discloses a controller issuing instructions to the different systems)
if the engine start threshold resides at the predetermined elevated engine start threshold, control operation of the vehicle so as to lower the engine start threshold to the predetermined base engine start threshold; and (Column 17 line 65 – Column 18 line 3, discloses returning the engine start line to the base start line after a predetermined amount of time)
if the engine start threshold resides at the predetermined base engine start threshold, control operation of the vehicle so as to maintain the engine start threshold at the predetermined base engine start threshold (Column 20 lines 15-19, discloses controlling the engine start line to stay at the base engine start line)

Regarding Claim 8:
The combination of Ueno and Komuro teach the limitations of claim 1.  Ueno does teach predetermined conditions.  Ueno does not teach a predetermined condition of stop and go traffic, however, Komuro does teach:
wherein the predetermined conditions include a condition where the vehicle is driving in a stop-and-go traffic condition. ([0023], discloses that the mode switching threshold between electric operation and engine operation being used in traffic congestion)
It would have been obvious to one of ordinary skill in the art to have included the condition of stop and go traffic in Komuro in the conditions of Ueno because this would improve fuel efficiency in that scenario ([0080]).

Regarding Claim 10:
The combination of Ueno and Komuro teach the limitations of claim 1.  Ueno further teaches:
wherein the predetermined conditions include a condition where a state of charge of a hybrid vehicle system battery is determined to be within a predetermined range. (Column 6 lines 15-22, discloses an upper and lower threshold for the state of charge of the battery and a determination if the current state of charge)

Regarding Claim 12:
The combination of Ueno and Komuro teach the limitations of claim 1.  Ueno does teach predetermined conditions.  Ueno does not teach a predetermined condition of a road load, however, Komuro does teach:
wherein the predetermined conditions include a condition where a road load on the vehicle has been estimated. ([0006], discloses detecting when a driving force exceeds or is lower than a mode switch threshold)
It would have been obvious to one of ordinary skill in the art to have included the condition of stop and go traffic in Komuro in the conditions of Ueno because this would improve fuel efficiency in that scenario ([0080]).

Regarding Claim 18:
Ueno teaches:
determining whether or not conditions of a plurality of predetermined conditions exist; (Column 2 lines 19-26, disclose determining if conditions are met to start the engine in a hybrid vehicle)
responsive to a determination that one or more conditions of the plurality of predetermined conditions do not exist, controlling operation of the vehicle so as to ensure that the engine start threshold is at a predetermined base engine start threshold; (Column 17 line 65 – Column 18 line 3, discloses returning the engine start line to the base start line after a predetermined amount of time)
responsive to a determination that the conditions of the plurality of predetermined conditions exist, estimating a next acceleration required by the vehicle; (Column 5 lines 21-28, disclose a controller selecting a driving mode based on the power required by the vehicle based on the accelerator position; Column 7 lines 23-27, disclose calculating the rate of change of the accelerator)
using the estimated next acceleration required by the vehicle, estimating a final power requirement for the next acceleration; and (Column 5 lines 21-28, disclose a controller selecting a driving mode based on the power required by the vehicle based on the accelerator position)
determining if the estimated final power requirement is between a first amount of electric motor power available at a predetermined base engine start threshold and a second amount of electric motor power available at a predetermined elevated engine start threshold above the predetermined base engine start threshold; (Column 22 lines 4-8, discloses an engine-start-condition-controlling means to set an expanded engine start threshold based on the state of charge and speed; see also Fig. 13, where the state of charge of the battery is compared to an upper and lower state of charge threshold)
if the estimated final power requirement is between the first and second amounts of electric motor power, controlling operation of the vehicle so as to ensure that the engine start threshold is at the predetermined elevated engine start threshold; and (Column 10 lines 18-27, discloses that the engine start line is increased when the state of charge is between a lower and upper threshold for batter power level)
if the estimated final power requirement is not between the first and second amounts of electric motor power, controlling operation of the vehicle so as to ensure that the engine start threshold is at the predetermined base engine start threshold. (Column 7 lines 40-43, discloses that the baseline engine-start condition is a condition where the expansion condition is not met; Column 8 lines 3-9, discloses controlling the engine start line according to various factors)
Ueno does teach an integrated controller (Fig. 2).  Ueno does not explicitly teach a processor or memory, however, Komuro does teach:
A non-transitory computer readable medium for controlling an internal combustion engine start threshold in a parallel hybrid-electric vehicle, the medium having stored therein instructions that, when executed by a computing system, cause the computing system to perform functions comprising: ([0025] discloses an electronic control system for a hybrid vehicle; [0032], discloses processors and computers; [0033], discloses memory and storage capability)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the integrated controller of Ueno to explicitly teach a processor and memory as in Komuro because it is well known in the art to have instructions stored on a memory and execute by a processor to control a device.


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno (US Patent No. 9421967) in view of Komuro (US Pub. No. 20190359050), further in view of Makkiya (US Pub. No. 20200378319).
Regarding Claim 3:
The combination of Ueno and Komuro teach the limitations of claim 1.  Ueno further teaches:
wherein the required power estimation module includes computer-readable instructions that when executed by the one or more processors cause the one or more processors to: (Column 5 lines 23-26, discloses the controller selecting a driving mode based on the power required; Column 6 lines 37-45, discloses a generation output demand calculation unit)
using the first estimate of the next acceleration, generate an estimate of a power requirement for the first estimate of the next acceleration. (Column 5 lines 21-28, disclose a controller selecting a driving mode based on the power required by the vehicle based on the accelerator position)
Ueno does teach estimating an acceleration requested based on pedal position and other conditions.  Ueno does not teach that the predetermined condition is a driver learning condition, however, Makkiya does teach:
wherein the predetermined conditions include driver learning conditions, and ([0017], discloses using driver behavior and historical data to determine if conditions are met;)
responsive to existence of the driver learning conditions, generate a first estimate of the next acceleration required by the vehicle; and ([0017], discloses using driver behavior and historical data to determine if conditions are met;)
It would have been obvious to one of ordinary skill in the art at the time of filing to have included the driving learning condition of Makkiya in the conditions of Ueno because this would provide the ability to better balance fuel economy  and climate control performance ([0017]).

Regarding Claim 4:
The combination of Ueno, Komuro and Makkiya teach the limitations of claim 3.  Ueno further teaches:
wherein the driver learning conditions include one or more of: a condition where a delta pedal of the vehicle remains below a predetermined threshold… (Column 14 lines 40-49, discloses a method for controlling engine threshold based on the condition of the accelerator pedal position being below a threshold)
Ueno does not teach an associated predetermined time period, however Komuro does teach:
for an associated predetermined time period; and ([0059], discloses maintaining the operating mode of the vehicle unless a predetermined time period has elapsed)
It would have been obvious to one of ordinary skill in the art to have modified the determination of conditions in Ueno to include determination over a time period as this would improve acceleration responsiveness ([0061]. 
a condition where a forward vehicle has completed three speed variation cycles within an associated predetermined time period, each speed variation cycle including exceeding a predetermined upper limit speed followed by falling below a predetermined lower limit speed; (Examiner Note: under broadest reasonable interpretation, the driver learning conditions has been satisfied based on the citations for the limitations above)
a condition where a maximum speed of the forward vehicle during an associated predetermined time period is less than predetermined maximum allowable speed; (Examiner Note: under broadest reasonable interpretation, the driver learning conditions has been satisfied based on the citations for the limitations above)
a condition where a maximum acceleration of the forward vehicle during an associated predetermined time period is less than predetermined maximum allowable acceleration; and (Examiner Note: under broadest reasonable interpretation, the driver learning conditions has been satisfied based on the citations for the limitations above)
a condition where a power demand on a hybrid vehicle system electric motor during an associated predetermined time period has been constantly below a predetermined threshold. (Examiner Note: under broadest reasonable interpretation, the driver learning conditions has been satisfied based on the citations for the limitations above)

Regarding Claim 5:
The combination of Ueno, Komuro and Makkiya teach the limitations of claim 3.  Ueno further teaches: 
wherein the required power estimation module includes computer-readable instructions that when executed by the one or more processors cause the one or more processors to, responsive to existence of the environment learning conditions, generate a second estimate of the next acceleration required by the vehicle; and (Column 5 lines 23-26, discloses the controller selecting a driving mode based on the power required; Column 6 lines 37-45, discloses a generation output demand calculation unit)
using the second estimate of the next acceleration, generate an estimate of the power requirement for the second estimate of the next acceleration.  (Column 5 lines 21-28, disclose a controller selecting a driving mode based on the power required by the vehicle based on the accelerator position)
Ueno does not teach an environmental learning condition, however, Makkiya does teach:
wherein the predetermined conditions include environment learning conditions, and ([0017], discloses controlling the engine start threshold based on the climate control inputs such as heat and air conditioning)
It would have been obvious to one of ordinary skill in the art at the time of filing to have included the environmental conditions of Makkiya as part of the conditions in Komuro because considering this would balance climate control performance and fuel economy more effectively ([0006]).

Regarding Claim 16:
The combination of Ueno and Komuro teach the limitations of claim 1.  Ueno does teach predetermined conditions.  Ueno does not teach a predetermined condition of stop and go traffic, however, Makkiya does teach:
wherein the predetermined conditions include a condition where a speed of the vehicle is below a predetermined threshold. ([0079], discloses controlling an engine start in hybrid vehicle a speed threshold and determining if the speed is above or below the threshold)
It would have been obvious to one of ordinary skill in the art to have included the condition of battery temperature in Makkiya in the conditions of Ueno because this would further improve the fuel efficiency of the vehicle in Ueno by providing more conditions in which to implement the system.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ueno (US Patent No. 9421967) in view of Komuro (US Pub. No. 20190359050), further in view of Nissato (US Pub. No. 20130066498).
Regarding Claim 9:
The combination of Ueno and Komuro teach the limitations of claim 1.  Ueno does teach predetermined conditions.  Ueno does not teach a predetermined condition of stop and go traffic, however, Nissato does teach:
wherein the predetermined conditions include a condition where a temperature of a hybrid vehicle system battery is determined to be within a predetermined range. ([0105], discloses controlling an engine start in hybrid vehicle using battery temperature)
It would have been obvious to one of ordinary skill in the art to have included the condition of battery temperature in Nissato in the conditions of Ueno because this would suppress battery degradation while also suppressing a reduction in fuel efficiency ([0007]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ueno (US Patent No. 9421967) in view of Komuro (US Pub. No. 20190359050), further in view of Siddiqui (US Pub. No. 20180238290).
Regarding Claim 11:
The combination of Ueno and Komuro teach the limitations of claim 1.  Ueno does teach predetermined conditions.  Ueno does not teach a predetermined condition of comparing power, however, Siddiqui does teach:
wherein the predetermined conditions include a condition where a mass of the vehicle has been estimated. ([0021], discloses taking into consideration various conditions for an engine shut off point in a hybrid vehicle one of which is the weight of the vehicle)
It would have been obvious to one of ordinary skill in the art to have included the condition of vhicle weight in Siddiqui in the conditions of Ueno because this would further improve the fuel efficiency of the vehicle in Ueno by providing more conditions in which to implement the system.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ueno (US Patent No. 9421967) in view of Komuro (US Pub. No. 20190359050), further in view of Lian (US Pub. No. 20160280210).
Regarding Claim 13:
The combination of Ueno and Komuro teach the limitations of claim 1.  Ueno does teach predetermined conditions.  Ueno does not teach a predetermined condition of comparing power, however, Lian does teach:
wherein the predetermined conditions include a condition where a grade of a road on which the vehicle is traveling has been estimated or determined. ([0013], discloses taking into account the slope of the rode when controlling hybrid vehicle operation)
It would have been obvious to one of ordinary skill in the art to have included the condition of battery temperature in Lian in the conditions of Ueno because this would increase possible driving distance and improve fuel economy ([0014]).

Allowable Subject Matter
Claims 6-7, 14-15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wright (US Pub. No. 20150314768) is relating to the control of a hybrid vehicle operation mode based on a threshold acceleration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John F Hobbs III whose telephone number is (571)272-5763.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN F HOBBS III/Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664